It gives me extreme pleasure 
to extend my congratulations to Mr. Miguel d’Escoto 
Brockmann on his election. I read with keen interest 
the United Nations news report of His Excellency’s 
election as President of the General Assembly at its 
sixty-third session. I note well what he said on 4 June 
this year, following his election (see A/62/PV.99): for 
  
 
08-52272 6 
 
the United Nations to be more effective, it must be 
what its name implies — an organization of nations 
united, not nations dispersed or, even worse, 
subjugated. Our nations must be united in the struggle 
to democratize the United Nations, united in their 
determination to preserve the world for the sake of 
present and future generations from the scourge of war 
among Member States, and from acts of aggression.  
 I congratulate him and the Vice-Presidents on 
their election to lead the General Assembly. I believe 
that Mr. d’Escoto Brockmann’s election, as a leader in 
his own right, as a Christian priest and as a God-
fearing servant of the Republic of Nicaragua, to the 
presidency of the Assembly is timely in these 
challenging days. 
 May I also extend my appreciation to His 
Excellency Mr. Srgjan Kerim for his successful leadership 
of the General Assembly at its sixty-second session. 
 I am deeply honoured to be the first President of 
the Republic of Vanuatu to address this Assembly, 
since it is the first time that a Head of State of Vanuatu 
has attended the United Nations since our admission to 
the Organization in 1981. In this respect, please allow 
me also to extend my congratulations to the Secretary-
General on his appointment and on his keen 
commitment to revitalizing the United Nations. 
 I am humbled and privileged to stand before the 
sixty-third General Assembly to share some words and 
thoughts on behalf of the people of Vanuatu. Twenty-
seven years ago, on 15 September 1981, Vanuatu 
became the 155th Member of the United Nations 
family. On that same day, our first and longest-serving 
Prime Minister and the founding father of our nation — 
the late doctor, chief and priest, Father Walter Hadye 
Lini — spoke to the Assembly in the name of the 
people of Vanuatu, with pride, humility and gratitude. 
He acknowledged the support of the United Nations 
through the active concern and assistance of the 
Special Committee of 24 on Decolonization.  
 Father Lini said that, because of that, the United 
Nations has a very special place in the affections and 
esteem of the people of Vanuatu. He also expressed our 
nation’s debt of gratitude to a great number of the 
countries represented in the Assembly, which assisted 
our nation’s difficult progress towards independence. 
 In the same spirit I call on the United Nations to 
continue to pursue the interests of those countries and 
peoples that continue their struggle for freedom and to 
win a permanent place among us. The United Nations 
is the Organization of the family of independent 
sovereign nations and peoples of the world. It must 
stand firm to promote peace, security and equality 
throughout the world.  
 The world’s majority has accepted the 
phenomenon of climate change as a reality and no 
longer an academic theory. From Kyoto to Bali, that 
observation has been consistently repeated. 
 The increase in the occurrence of natural 
calamities and their destructive powers are a stark 
reminder of the increasing vulnerability of today’s 
global environment, where nature respects no 
boundaries. The severe impact of natural disasters will 
constantly remind us of the harsh experiences and 
critical development challenges confronting many of 
the island countries. 
 I join my colleagues from the Pacific region in 
our call to the international community for more 
concerted action in addressing climate change as a 
security issue. Unless the present trend of global 
warming is reversed through sincere and concerted 
international action through the United Nations 
framework, some of our Pacific colleague nations will 
be submerged. If such a tragedy should happen, then 
the United Nations and its members will have failed in 
their first and most basic duty to a Member and its 
innocent people, as stated in Article 1 of the Charter of 
the United Nations. 
 In 2003, Vanuatu’s economic growth rebounded 
to 3.2 per cent from -2.6 per cent and -7.4 per cent in 
2001 and 2002 respectively. Continued growth was 
recorded in 2004 and 2005, with a published growth 
rate of 5.5 per cent and 6.8 per cent respectively, 
driven mainly by growth in the service sector and, in 
particular, tourism. 
 As members know, a dimension of the least 
developed country (LDC) status is the tri-annual 
review by the Economic and Social Council of the list 
of least developed countries with the view to 
recommending countries for graduation out of or 
inclusion in the group of least developed countries. It 
is in that regard that I wish to bring to the attention of 
our Assembly to an area of serious concern to the 
Governments of Vanuatu and of several other small 
island developing States of the Pacific. 
 
 
7 08-52272 
 
 It is our view that the current graduation rule 
poses a systemic issue that could easily be resolved if 
Member States were willing to recognize its 
importance to countries such as Vanuatu and other 
Pacific nations. The decision to graduate a country 
from LDC status, in our view, must imply the 
recognition of undisputed sustainable socio-economic 
progress in the country. The criteria the United Nations 
relies on to arrive at a decision are by and large sound 
and fair, and I will briefly recall them: first, one 
expects the country to enjoy a higher income per 
capita; secondly, the country’s human assets or human 
capital is expected to have made significant progress; 
and thirdly, the country ought to have achieved greater 
resilience to external shocks — in other words, to have 
become less vulnerable economically. 
 A country is recommended for graduation if it 
meets any two of those three criteria. In other words, 
the graduation rule implicitly postulates that all three 
criteria are equally important. If a country, no matter 
how vulnerable, has risen to a level of per capita 
income above $900, which is not difficult in a small 
State, and enjoys improved human capital, it is 
assumed that that country has become structurally 
stronger and is now ready to pursue its development 
efforts without LDC treatment. 
 Vanuatu and other Pacific countries believe it is 
critical to recognize the vulnerability criterion as the 
paramount criterion and accordingly give it 
prominence. It is indeed the only criterion that 
ultimately matters to small and vulnerable States such 
as ours. 
 Vanuatu and other Pacific countries are deemed 
eligible for graduation on the basis of their improved 
per capita income and improved human assets. They 
remain among the most vulnerable countries in the 
world, both economically and environmentally, and 
that must be recognized by the United Nations. Our 
countries may graduate from LDC status because they 
have achieved a higher per capita income performance, 
even though the sustainability of that income is 
constantly challenged by the high vulnerability of 
island economies to shocks such as frequent cyclones, 
earthquakes, volcanic eruptions and sea-level rise. 
 The recent hurricanes in this part of the world 
remind us of the destructive impact that such natural 
phenomena have on the development process of island 
countries and LDCs. Members may be aware that the 
“island paradox” — when relative prosperity 
overshadows high vulnerability — continues to be 
disregarded, despite the repeated call for a reform of 
the graduation rule that would make low vulnerability 
a sine qua non or compulsory criterion. 
 This is not the first time that Vanuatu, in 
addressing the Assembly, has called on the United 
Nations to reform the way least developed countries 
are identified. Some 11 years ago, in 1997, a former 
Prime Minister called for an urgent review of the LDC 
graduation criteria, which brought the United Nations 
to introduce a vulnerability criterion, a fair and sound 
move on the part of the Organization. 
 I reiterate Vanuatu’s plea for a reform of the 
graduation rule and wish to point out that the reform 
we are calling for is a mild and reasonable one, one 
that could easily be adopted by the Economic and 
Social Council and the General Assembly without 
altering the main components of the established 
methodology. We believe the time has come for the 
United Nations to come full circle by making the same 
criterion a superior one, so that no highly vulnerable 
country is forcibly reclassified and bound to lose the 
level of concessionary support of which it remains in 
need. Such a reform would do justice to countries that 
have not achieved the implied structural progress. 
 We are also urging experts from the Committee 
for Development Policy to seriously consider the merit 
of undertaking in-country visits to assess first-hand the 
development experiences of affected countries rather 
than making conclusions on statistical indicators that 
are anomalous and theoretical. 
 In 2004, the Government of Vanuatu established 
its Millennium Development Goals (MDG) National 
Committee, which adopted a plan of action to 
implement the MDGs. In its first report, in 2005, the 
MDG National Committee concluded that Vanuatu’s 
outlook for the achievement of the MDGs or their 
respective targets was poor to fair. That can be 
attributed to poor linkages to Government priorities 
and inadequate allocation of resources to implement 
the plan of action.  
 Nevertheless, we are pleased to report that in 
collaboration with the United Nations Development 
Programme, Vanuatu is endeavouring to put in place 
mechanisms to operationalize its sector strategies by 
identifying key issues and the  required interventions to 
address them, and defining the coverage of 
  
 
08-52272 8 
 
interventions and their costing. We believe that, if we 
succeed in doing that, we will be able to accelerate 
progress on the MDGs and that, come 2015, Vanuatu 
will be able to provide a more positive report to the 
Assembly. 
 At the Millennium Summit, the then Prime 
Minister of Vanuatu, The Honourable Barak Sope 
Maautamate, called on the United Nations to review 
the legality of the United Nations action in 1962 to 
endorse the New York Agreement to administer the  
so-called Act of Free Choice over West Papua. 
 The Charter of the United Nations espouses the 
principles that continue to guide the Organization’s 
efforts in the process of self-determination. That 
manifestation calls for recognition and respect for the 
fundamental and inalienable rights of peoples and 
territories still under colonial rule to determine their 
future. We cannot champion democracy if the United 
Nations continues to hang this blanket of silence over 
the case of West Papua, in which the United Nations 
itself takes part. 
 An issue of extreme national importance is the 
question of submissions to the United Nations on the 
extension of continental shelves. As with some other 
smaller nations, technical capacity constraints and 
financial resources have inhibited our progress on 
submissions, and therefore we are requesting that the 
United Nations consider extending the deadline for 
submissions to enable countries like Vanuatu to 
participate fully in the process. We call for the 
understanding of our development partners and urge 
them to consider providing funding for that important 
exercise. 
 A side issue to the question of the extension of 
continental shelves in relation to Vanuatu is that there 
is a dispute between Vanuatu and the French Republic, 
the former colonial authority, concerning our 
continental shelves to the south of the nation.  
 On the question of reforms at the United Nations, 
we believe that, in order to make the Organization truly 
democratic, reforms are essential to make the Security 
Council more representative of the membership as a 
whole. In that respect, we believe that Japan and India 
deserve permanent membership. 
 At this critical moment of global crisis, I recall 
the aphorism underpinning the foundations of the 
United Nations. It is taken from the book of the great 
prophet Micah and is engraved on the walls of United 
Nations Headquarters: 
  “They shall beat their swords into 
ploughshares and their spears into pruning hooks. 
Nation shall not lift up sword against nation, 
neither shall they learn war any more” (The Holy 
Bible, Micah, 4:3). 
 It is no coincidence that the theme for this 
Assembly is a much clearer manifestation of those 
prophetic words, which the United Nations has 
neglected over the years. As one of the smallest 
Members of the United Nations family of nations, 
Vanuatu reaffirms its commitment to building global 
peace and security. We also remain committed to 
supporting United Nations peacekeeping missions as 
our modest contribution to that worthy cause. 
 Finally, we welcome 2009 as the International 
Year of Reconciliation. We all hope and pray that it 
will be a time for real compromises and political 
goodwill. We encourage all members of our family of 
nations to approach 2009 with open hearts. If we are to 
turn the tide of tension and animosity, we must have 
the courage to reconcile our differences and come 
together in those dimensions that will enhance this 
noble Organization’s role in peacebuilding and 
development. 
 In closing, I would like to express the 
Government of Vanuatu’s gratitude to all our 
development partners who have generously contributed 
to Vanuatu’s development efforts. In particular, we 
wish to thank Australia, China, the European Union, 
New Zealand, Japan, the United States of America and 
France. We would also like to acknowledge the support 
of other partners, including India, Turkey, South Korea, 
Malaysia, Indonesia and Canada, as well as such 
multilateral institutions as the World Bank and the 
Asian Development Bank, and other United Nations 
agencies. 
 Mr. Baugh (Jamaica), Vice-President, took the 
Chair. 
 We are living in perilous times. In our Father’s 
hands were we created, and to the hands of the leaders 
of the world He has entrusted the responsibility to 
ensure a world safe and just for all His peoples and 
children. The world’s destiny is in our hands. That 
must be our inspiration. 
 
 
9 08-52272 
 
 May God bless the United Nations. May God 
bless the sixty-third session of the General Assembly. 
May God bless us all. 